Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the glass layers to be viscosity matched to within 1000 P over a temperature range from about 300° C. to about 1500° C.  As phrased, it would appear that the temperature range recited are those of the glass materials per se; however, the temperature range is actually that of a heating zone used to heat the glass materials (see specification ¶ 0038).  Thus, if Applicant wishes to recite that the range is that of the heating zone, then clearly claim 1 is missing essential structural cooperative relationships of elements (viz. relationship between the heating zone and the glasses heated), such omission amounting to a gap between the necessary structural connections.  Alternatively, if Applicant wishes to recite that the temperature range is that of the glasses per se, this would be an issue of non-compliance with the written description requirement of 35 U.S.C. 112(a).  For purpose of prior art rejections below, the indefinite limitation in question is considered to be met if two glasses of the prior art have maximum viscosity difference of 1000 P in any subset of ranges known to correspond to forming temperature of a glass (viz. temperature at which a glass has viscosity of ~103 to ~107 Poise).
As claims 2-8 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-8 are also held to be rejected.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This 35 U.S.C. 112(a) rejection of claims 1-8 is made solely in view of compact prosecution, namely, if Applicant wishes to recite that the temperature range is that of the glasses per se (see discussion in item 3 above).  Amending claim 1 away from such an interpretation would be sufficient for the withdrawal of this rejection.
Under the latter interpretation discussed above, the limitation of “the first and second layers viscosity matched to within 1000 P of each other over a temperature range from about 300oC to about 1500oC during the redrawing” is not deemed to comply with the written description requirement.  Viscosity matching is concerned solely with the glass materials used; however the temperature range mentioned is that of a heating zone used to heat the glass materials.  While it is not contested that each element in the limitation is indeed in the specification, that alone is not sufficient for original written description support, for the elements in the limitation are drawn to separate and disparate objects (namely, temperature range of a heating apparatus and viscosity matching of two glass materials).  It simply does not follow that the temperature range of the heating apparatus can be taken to be the same as temperature range of the two glass materials.  As such, following the rationale from Hyatt v. Dudas (492 F.3d 1365,1370), even though support for individual elements may be found in the specification, there is no support for the combination of elements, and it is this lack of support for the combination of elements that renders the limitation in question non-compliant with the written description requirement.
As claims 2-8 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-8 are also held to be rejected.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Separately from the possible issue of non-compliance with 35 U.S.C. 112(a) in claim 1, each of claims 7 and 8 is deemed non-compliant with the written description requirement, for claims 7 and 8 recite a respective additional limitation that is non-compliant with the written description requirement.  While it is acknowledged that a single Ra value of 0.341 nm and a single RMS surface roughness value of 0.441 nm are present in the specification as filed, the specification never disclosed a range of Ra values and a range of RMS surface roughness values.  Furthermore, nowhere in the specification is there support for Ra value of 0.35 nm and RMS surface roughness value of 0.45 nm, as 0.341 nm and 0.441 nm do not respectively round to 0.35 nm and 0.45 nm.  The ranges as respectively recited in claims 7 and 8 thus do not comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over CA 1317459 C (“Barkhau”) in view of U.S. 4,519,826 A (“Tran”).
Considering claims 1, 4, and 5, Barkhau discloses a laminated hollow glass article in the form of a bottle or a jar (viz. items having cylindrical morphology), wherein the laminated hollow glass article comprises a core glass layer and skin glass layer (viz. clad glass) that completely surrounds the core glass layer, wherein the respective glass compositions for the core and skin glass layers have respective viscosities that are essentially identical but not exactly the same in the range of 1000 to 2700 oF (~540 to 1480 oC), and wherein the glass composition of the skin glass layer has a CTE that is 5-15 × 10-7/ oC less than that of the glass composition of the core glass layer (Barkhau pg. 3 line 9+ and pg. 16 line 22-27).  To remove any doubt that “essentially identical” does not mean “the same”, both the compositions and viscosity curves of the core and skin glass layers are reproduced below (taken from id. pg. 10 and 11), and it should be readily apparent that though many of the relevant values (for both composition and property) are quite close, they are actually different and are not the same.

    PNG
    media_image1.png
    719
    831
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    769
    1049
    media_image2.png
    Greyscale

It is noted that at least at ~2100 oF, the glass compositions of the core and skin layers have respective viscosities that are nearly identical.  Furthermore, Barkhau discloses that the difference in log10 of viscosity between the two glasses does not exceed 0.5% (id. claim 6).  At least for viscosity spanning 103 to 104 Poise, the maximum difference (viz. 104.02 – 104) is ~470 Poise, which is within the range of less than 1000 Poise.  Barkhau is analogous, as it is from the same field of endeavor as that of the instant application (core-clad cylindrical glass).  Barkhau differs from the claimed invention, as it is silent re: manufacturing step that tilts the glass compositions during manufacturing, such that the manufacturing step results in a glass with consistent wall thickness.
Re: this deficiency, incorporating the step of tilting a glass mold used to form a cylindrical core-clad glass is known in the art, specifically for the reason for which Applicant incorporated such a step (to produce glass layers exhibiting evenness in thickness).  Specifically, Tran teaches just such a method, so that the respective core and clad layers of an optical glass fiber (which has a cylindrical morphology) are uniform in thickness (Tran col. 2 line 54-68).  Furthermore, Tran teaches that subsequent to the centrifuge step during which the glass mold is tilted, the class composition is drawn to form a glass article having a small diameter (id. col. 2 line 54-68).  It is hereby noted that “redraw” as described in the instant application is no different from a normal drawing process (see specification ¶ 0040); in particular, redraw is not considered to require a second or subsequent drawing of the glass material.  As such, the drawing of the glass material into a thin fiber is considered to read on “redrawing” as claimed.  Tran is analogous, as it is from the same field of endeavor as that of the instant application (core-clad glass, in particular one formed with a centrifuge step).  Given that the teachings of Tran is specifically applicable to core-clad glasses, person having ordinary skill in the art has reasonable expectation of success that this tilting step taught therein may be applied to the formation of the core-clad glass of Barkhau.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have incorporated the tilting and subsequent centrifuge step taught in Tran in the manufacturing of the core-clad glass of Barkhau, for such a step imparts thickness evenness.  Barkhau in view of Tran renders obvious claims 1, 4, and 5.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Barkhau and Tran, as applied to claim 1 above, and further in view of U.S. 2014/0120279 A1 (“DeMartino”).
Considering claims 2 and 3, although Barkhau as discussed above utilizes a dual-layered laminated cylindrical glass article, Barkhau does not teach a tri-layered laminated cylindrical glass article.
DeMartino teaches a glass container or vessel such as a vial, wherein the glass container has a container wall made of glass that exhibits surface compressive stresses (DeMartino abs. and ¶ 0027).  DeMartino teaches that the surface compressive stress may be effected via lamination of glasses having different coefficients of thermal expansion (CTE), specifically one wherein the outer regions of the glass container (which define the inner and outer surfaces on the container wall) are formed of a glass material having CTE less than the glass material constituting the central region of the glass container wall (id. ¶ 0027 and Fig. 1).  It is noted that the glass compositions of Barkhau are suitable for making a glass container having morphology specified in DeMartino, as Barkhau also teaches the usage of skin glass layers having low CTE and a core central glass having high CTE.  DeMartino is analogous, as it is directed to core/clad glass laminates (the type of glass laminate of the instant application).  Furthermore, as discussed above, the types of glass compositions are particularly suitable for making a laminated cylindrical glass; thus there is reasonable expectation of success that these compositions can be used to construct a tri-layered laminated cylindrical glass article.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have utilized the low- and high-CTE glass compositions of Barkhau to make a tri-layered laminated cylindrical glass article, as doing so imparts compressive stress to both the inner and outer surfaces of the container wall (DeMartino ¶ 0027).
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barkhau and Tran, as applied to claim 1 above, and as evidenced by or further in view of lecture slides from Lehigh University.
Considering claim 6, in view of what is known about viscosity required of various types of glass manufacturing processes (see pg. 8 of the lecture slides from Lehigh University, which teaches that temperature for drawing of glass takes place at ~102.5 to ~105.3 Pa.s, or ~103.5 to ~106.3 Poise), viscosity of 104 to 107 poise are considered be inherently taught in Tran or obvious to person having ordinary skill in the art in the field of glass manufacturing.

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 112(a) rejections of claims 1-5 (pg. 4 ¶ 2+ of response filed on 21 March 2022, henceforth “Response”) have been fully considered.  In view of amendments made to claim 1, these rejections have been withdrawn.  
In view of amendments to claim 1, all rejections relying upon at least DeMartino, Gomez, and Tran have been withdrawn.  
Applicant's arguments with respect to 35 U.S.C. 103 rejection of claims 1, 4, and 5 (pg. 6 ¶ 3+ of Response) have been fully considered, but they are not persuasive.  Applicant first resorts to a game of semantics, implying that “essentially identical” should mean “the same”.  In view of at least the disclosure from pg. 10 and 11 of Burkhau (vide supra), Applicant’s disingenuous mischaracterization is not deemed persuasive.  As Applicant’s other contention hinges on a flawed amendment whose metes and bounds are indefinite, Applicant’s contention is not deemed persuasive.  Furthermore, at least according to an reasonable interpretation of the flawed amendment (see item 3 above), Burkhau in view of Tran certainly reads on this reasonable interpretation of the flawed amendment.

Concluding Remarks 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. Jim Yang/Primary Examiner, Art Unit 1781